Title: From Alexander Hamilton to John Ripley, 25 October 1799
From: Hamilton, Alexander
To: Ripley, John


          
            Sir,
            N. York Oct. 25th. 1799
          
          Your letter of this morning date was this moment handed me by Dr. Trowbridge—You will proceed without delay to Winter Quarters, where the rest of your men, I presume will soon join you, as measures will be taken, in the immediately, to that effect, if any remain to be taken—
          With great consideration & &
          Major Jno. Ripley—
        